DETAILED ACTION
This action is pursuant to the claims filed on February 7, 2022. Currently, claims 1-14, 16-18, and 20 are pending, with claims 1, 8, 11, 16, 18 and 20 amended and claims 14 and 19 canceled. Below follows a complete final action on the merits of claims 1-14, 16-18, and 20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Examiner notes Applicant sates on p. 9 of the Remarks that the Office Action objects to the drawings due to the absence of the thermocouple junction being show in the claims. The Applicant further states as a result they have canceled claims 10 and 15. However, this was not a drawing objection that was made in the previous Non-Final action dated 11/5/2021. Instead, the drawings were objected to for including reference characters not in the description. Note only some of these objections were remedied with Applicant’s submission. Further, Examiner notes claim 10 has not been canceled, but claim 15 has. Clarification is required. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 6A: 644D; Fig. 6B: 631A; Fig. 6C: 673. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al (US PGPUB: 2007/0083194) in view of Gupta et al (US PGPUB: 2015/0057656), further in view of Salahieh et al (US PGPUB: 2017/0042614).  
Regarding independent claim 1, Kunis discloses a cryoablation catheter (Fig. 10-11: 100; [0058], [0133] discuss the device as delivering cryoablation energy) comprising: 
a catheter shaft (166); 
a guidewire lumen disposed within the catheter shaft ([0101] “a guidewire lumen is included from the distal end to a proximal portion of ablation catheter 100”); 
a cryoballoon (174) having a first end connected to the guidewire lumen and an opposite second end connected to the catheter shaft (see Fig. 10-11 which display first and second end of the balloon, where the first end is interpreted as the distal end and the second end is interpreted as the proximal end), the cryoballoon configured to transition between a deflated state and an inflated state ([0100]), the cryoballoon having a maximum circumference in the inflated state ([0100] refers to the balloon as “donut shaped”; see annotated Fig. 11 below “maximum circumference”); 
a distal electrode array (electrodes 172) having a plurality of distal electrodes arranged around the cryoballoon, 

    PNG
    media_image1.png
    533
    651
    media_image1.png
    Greyscale
wherein the cryoablation catheter has no electrodes located at the maximum circumference of the cryoballoon (See Fig. 11 which displays no electrodes 172 located at the defined maximum circumference).
Kunis does not explicitly disclose a proximal electrode array comprising a plurality of proximal flex circuits each having a plurality of proximal electrodes arranged around the cryoballoon, each proximal flex circuit having a distal end located proximally of the maximum circumference of the cryoballoon.
However, Gupta discloses a balloon (Fig. 4-6: 20) comprising a proximal electrode array (Fig. 4-6 displaying proximal electrode arrays on the proximal portion of the balloon) which comprises plurality of proximal flex circuits (See Fig. 4-6 which display a plurality of flex circuits 22 on the proximal portion of the balloon). Each proximal flex circuit has a plurality of proximal electrodes arranged around the balloon (Fig. 4-5; [0028], [0037]). Further, each proximal flex circuit has a distal end located proximally of the maximum circumference (i.e. center) of the balloon (see Fig. 4-5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the array of Kunis to incorporate the proximal electrode array and proximal flex circuits of Gupta. This configuration provides the benefit of the ability for the circuit to move freely with respect to the outer surface of the balloon ([0004]). 
Further, the combination does not do not explicitly disclose the distal electrode array comprising a plurality of distal flex circuits each having a plurality of distal electrodes arranged around the cryoballoon, each distal flex circuit having a proximal end located distally of the maximum circumference of the cryoballoon. 
However, Salahieh discloses a balloon (Fig. 18I-18M: 34) comprising a distal electrode array that includes a plurality of distal flex electrode circuits (circuit 89 including electrodes 6; [0152]) each having a plurality of distal electrodes (6) arranged around the cryoballoon (Fig. 18I-18M), where each distal flex circuit (89) has a proximal end located distally of the maximum circumference of the balloon (see Fig. 18J where a portion of proximal end of 89 is located distally of the maximum circumference of the balloon; note claim does not require distal most end of  flex circuit be located completely distally of the maximum circumference). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon of Kunis to incorporate wherein the distal electrode array includes a plurality of distal flex circuits and wherein each of the distal flex circuits includes at least three of the distal electrodes of Salahieh. This configuration provides the benefit of providing electronics that are foldable to a very low profile for minimally-invasive delivery in contrast to a relatively stiff and bulky electrode assembly and that upon reaching the target tissue, can unfold to reveal a very large surface area that can be readily conformable with the target tissues ([0098]).
Regarding dependent claim 2, in view of the combination of claim 1, the combination does not explicitly disclose further comprising plurality of first conductors that are at least partially embedded within at least a portion of the catheter shaft and operatively coupled to the proximal electrode array.

    PNG
    media_image2.png
    344
    430
    media_image2.png
    Greyscale
However, Gupta discloses a balloon (20) comprising a proximal array of flex circuits (proximal of circuits 22). The flex circuit (22) is connected to a first plurality of conductors (38; see annotated fig. 3 below) embedded within at least a portion of a shaft (14) and operatively coupled to the proximal electrode array (Fig. 3; [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Kunis to incorporate the plurality of first conductors that are at least partially embedded within at least a portion of the catheter shaft and operatively coupled to the proximal electrode array of Gupta. This configuration provides power and ground to the electrodes of the flex circuit ([0031]), thereby preventing a short circuit and increasing the safeness of the device. 
Regarding dependent claim 3, in view of the combination of claim 2, Gupta further discloses further comprising a plurality of second conductors (38; see annotated Fig. 3 above) that are attached to the guidewire lumen (indirectly attached to guidewire lumen 30) and operatively coupled to the distal electrode array ([0031]).
Regarding dependent claim 4, in view of the combination of claim 2, Gupta further discloses further comprising a conductor lumen (lumen formed between outer shaft 24 and guide wire lumen 30) disposed about the guidewire lumen (30; Fig. 3), and a plurality of second conductors carried by the conductor lumen (38; see annotated Fig. 3 above) and operatively coupled to the distal electrode array ([0031]).
BSC Ref. No.: 18-0324US01Regarding dependent claim 5, in view of the combination of claim 1, the combination does not explicitly disclose wherein each of the distal flex circuits includes at least three of the distal electrodes.
However, Salahieh discloses a balloon (Fig. 18I-18M: 34) comprising a distal electrode array that includes a plurality of distal flex electrode circuits (circuit 89 including electrodes 6; [0152]), wherein each of the distal flex circuits includes at least three distal electrodes (Fig. 6A and [0130] display each electrode 6 comprising at least 3 electrodes 51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon of Kunis to incorporate wherein each of the distal flex circuits includes at least three of the distal electrodes of Salahieh. This configuration provides the benefit of providing electronics that are foldable to a very low profile for minimally-invasive delivery in contrast to a relatively stiff and bulky electrode assembly and that upon reaching the target tissue, can unfold to reveal a very large surface area that can be readily conformable with the target tissues ([0098]).
Regarding dependent claim 8, in view of the combination of claim 5, Kunis do not explicitly disclose wherein each of the proximal flex circuits includes at least three of the proximal electrodes. 
However, Gupta discloses a balloon (Fig. 4-5: 20) comprising a plurality of proximal flex circuits (See Fig. 4-5 which display a plurality of flex circuits 22 on the proximal portion of the balloon) that include at least three electrodes (Fig. 6: 52 displays at least three electrodes). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the array of Kunis to incorporate the proximal flex circuits includes at least three of the proximal electrodes of Gupta. This configuration provides the benefit of the ability for the circuit to move freely with respect to the outer surface of the balloon ([0004]). 
Regarding dependent claim 10, in view of the combination of claim 8, the combination does not explicitly disclose wherein each of the proximal flex circuits includes four of the proximal electrodes arranged in a substantially square configuration.
However, Salahieh discloses a balloon comprising an electrode array (Fig. 13A) that includes a plurality of flex electrode circuits (Fig. 13A) wherein each of the flex circuits includes at least four distal electrodes arranged in a square configuration ([0139] and Fig. 13A displays four electrodes arranged in a square configuration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the proximal flex circuit of Kunis to incorporate wherein each of the proximal flex circuits includes four of the proximal electrodes arranged in a substantially square configuration of Salahieh. This configuration provides the benefit of providing electronics that are foldable to a very low profile for minimally-invasive delivery in contrast to a relatively stiff and bulky electrode assembly and that upon reaching the target tissue, can unfold to reveal a very large surface area that can be readily conformable with the target tissues ([0098]).
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al (US PGPUB: 2007/0083194) in view of Gupta et al (US PGPUB: 2015/0057656) and Salahieh et al (US PGPUB: 2017/0042614), further in view of Dupelle et al (USPGPUB: 2013/0325096). 
Regarding dependent claim 6, in view of the combination of claim 5, the Kunis/Salahieh combination discloses the flex circuit comprises at least three electrodes, but does not disclose the electrodes are arranged in a substantially triangular configuration.
However, Dupelle discloses a flex circuit (Fig. 4: 300) including three electrodes (310) arranged in a substantially triangular configuration (Fig. 4; [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flex circuit electrode array of Kunis to incorporate the electrodes arranged in a substantially triangular configuration of Dupelle because the shape of the electrodes can be selected based on the function the electrode is intended to perform ([0052]), thereby providing the benefit of increased effectiveness and versatility. 
Regarding dependent claim 7, in view of the combination of claim 5, Salahieh discloses wherein each of the distal flex circuits includes four of the distal electrodes arranged in a substantially square configuration ([0139] and Fig. 13A displays four electrodes arranged in a square configuration).
Regarding dependent claim 9, in view of the combination of claim 8, Kunis/Salahieh combination discloses the flex circuit comprises at least three electrodes, but does not disclose the electrodes are arranged in a substantially triangular configuration.
However, Dupelle discloses a flex circuit (Fig. 4: 300) including three electrodes (310) arranged in a substantially triangular configuration (Fig. 4; [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flex circuit electrode array of Kunis to incorporate the electrodes arranged in a substantially triangular configuration of Dupelle because the shape of the electrodes can be selected based on the function the electrode is intended to perform ([0052]), thereby providing the benefit of increased effectiveness and versatility. 
Claims 11, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al (US PGPUB: 2007/0083194) in view of Salahieh et al (US PGPUB: 2017/0042614).  
Regarding independent claim 11, Kunis discloses a cryoablation catheter (Fig. 10-11: 100; [0058], [0133] discuss the device as delivering cryoablation energy) comprising: 
a catheter shaft (166); 
a guidewire lumen disposed within the catheter shaft ([0101] “a guidewire lumen is included from the distal end to a proximal portion of ablation catheter 100”); 
a cryoballoon (174) having a first end connected to the guidewire lumen and an opposite second end connected to the catheter shaft (see Fig. 10-11 which display first and second end of the balloon, where the first end is interpreted as the distal end and the second end is interpreted as the proximal end), the cryoballoon configured to transition between a deflated state and an inflated state ([0100]), the cryoballoon having a maximum circumference in the inflated state (see Fig. 11 where maximum circumference is in the inflated state), and
a first electrode array (electrodes 172). 
Kunis does not explicitly disclose the first electrode array including a plurality of first flex circuits secured to the cryoballoon, each of the first flex circuits having a proximal end located distally of the maximum circumference of the cryoballoon and included at least three spaced apart electrodes positioned substantially equidistant from one another, and wherein the plurality of first flex circuits are arranged so that certain of the electrodes are disposed around the cryoballoon so as to define a first plane when the cryoballoon is in the inflated state, and certain other ones of the electrodes are disposed around the cryoballoon to define a second plane when the cryoballoon is in the inflated state, the first and second planes lying in a direction orthogonal to a longitudinal axis of the catheter shaft.

    PNG
    media_image3.png
    438
    638
    media_image3.png
    Greyscale
However, Salahieh discloses a balloon (Fig. 18I-18M: 34) comprising a plurality of first flex circuits (89 including electrodes 6; [0152]), secured to the balloon (34), each of the first flex circuits having a proximal end located distally of the maximum circumference of the cryoballoon and included (see Fig. 18M where a portion of proximal end of 89 is located distally of the maximum circumference of the balloon; note claim does not require distal most end of  flex circuit be located completely distally of the maximum circumference) and including at least three spaced apart electrodes (6) positioned substantially equidistant from one another (see Fig. 18I-18M), and wherein the plurality of first flex circuits are arranged so that certain of the electrodes are disposed around the balloon so as to define a first plane when the balloon is in the inflated state (see annotated Fig. 18M above “first plane” comprising certain electrodes 6), and certain other ones of the electrodes are disposed around the balloon to define a second plane when the balloon is in the inflated state (see annotated Fig. 18M above “second plane” comprising certain electrodes 6), the first and second planes lying in a direction orthogonal to a longitudinal axis of the catheter shaft (see annotated Fig. 18M above where the first and second plane are orthogonal to the longitudinal axis). Salahieh further discloses a second electrode array comprising a plurality of second flex circuits secured to the cryoballoon (see Fig. 18I-18M where a plurality of second flex circuits are secured to the balloon), each of the second flex circuits having a distal end located proximally of the maximum circumference of the cryoballoon (see Fig. 18M where a portion of distal end of 89 is located proximally of the maximum circumference of the balloon; note claim does not require proximal most end of flex circuit be located completely proximally of the maximum circumference) and including at least three spaced apart electrodes positioned substantially equidistant from one another (Fig. 18A-18M), wherein the plurality of second flex circuits are arranged so that certain of the electrodes of the plurality of second flex circuits are disposed around the cryoballoon so as to define a third plane when the cryoballoon is in the inflated state (see a first, second, third, and fourth plane defined in annotated Fig. 18K below), and certain other ones of the electrodes of the plurality of second flex circuits are disposed around the cryoballoon to define a fourth plane when the cryoballoon is in the inflated state (see a first, second, third, and fourth plane defined in annotated Fig. 18K above), the third and fourth  planes lying in a direction orthogonal to a longitudinal axis of the catheter shaft (see annotated Fig. 18K below where the third and fourth plane are orthogonal to the longitudinal axis).

    PNG
    media_image4.png
    435
    496
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon of Kunis to incorporate including a plurality of first flex circuits and second flex circuits as claimed of Salahieh. This configuration provides the benefit of providing electronics that are foldable to a very low profile for minimally-invasive delivery in contrast to a relatively stiff and bulky electrode assembly and that upon reaching the target tissue, can unfold to reveal a very large surface area that can be readily conformable with the target tissues ([0098]).
Regarding dependent claim 13, in view of the combination of claim 11, Salahieh further discloses wherein each of the first flex circuit includes four spaced apart electrodes arranged in a substantially square configuration ([0139] and Fig. 13A displays four electrodes arranged in a square configuration). 
Regarding dependent claim 14, in view of the combination of claim 1, Salahieh further discloses wherein the cryoballoon includes a proximal outer surface and a distal outer surface, and wherein the plurality of first flex circuits are secured to the distal outer surface of the cryoballoon (see Figs. 18I-18M where the balloon comprises a distal and proximal surface and at least a portion of the first circuit is secured to the distal surface). 
Regarding independent claim 18, Kunis discloses a method of forming a cryoablation (Fig. 10-11: 100; [0058], [0133] discuss the device as delivering cryoablation energy) catheter, the method comprising: 
disposing a guidewire lumen within a catheter shaft ([0101] “a guidewire lumen is included from the distal end to a proximal portion of ablation catheter 100”);
attaching a first end of the expandable cryoballoon to the guidewire lumen (Fig. 10-11; [0101]); and 
attaching a second end of the cryoballoon to the catheter shaft (Fig. 10-11; [0100]).
Kunis does not explicitly disclose attaching a plurality of first flex circuits to a distal surface of an expandable cryoballoon, each of the first flex circuits having a proximal end located distally of a maximum circumference of the cryoballoon when the cryoballoon is in the inflated state and including at least three spaced apart electrodes, the electrodes being positioned substantially equidistant from one another, wherein the plurality of first flex circuits are arranged so that certain of the electrodes are disposed around the cryoballoon so as to define a first plane when the cryoballoon is in the inflated state, and certain ones of the electrodes are disposed around the cryoballoon to define a second plane when the cryoballoon is in the inflated state, the first and second planes lying in a direction orthogonal to a longitudinal axis of the catheter shaft. 

    PNG
    media_image3.png
    438
    638
    media_image3.png
    Greyscale











However, Salahieh discloses attaching a plurality of first flex circuits (89 including electrodes 6; [0152]) to a distal surface of a balloon (Fig. 18I-18M: 34, including a distal surface), where each distal flex circuit (89) has a proximal end located distally of the maximum circumference of the balloon (see Fig. 18M where a portion of proximal end of 89 is located distally of the maximum circumference of the balloon; note claim does not require distal most end of  flex circuit be located completely distally of the maximum circumference). Each of the first flex circuits including at least three spaced apart electrodes (6) positioned substantially equidistant from one another (see Fig. 18I-18M), and wherein the plurality of first flex circuits are arranged so that certain of the electrodes are disposed around the balloon so as to define a first plane when the balloon is in the inflated state (see annotated Fig. 18M above “first plane” comprising certain electrodes 6), and certain other ones of the electrodes are disposed around the balloon to define a second plane when the balloon is in the inflated state (see annotated Fig. 18M above “second plane” comprising certain electrodes 6), the first and second planes lying in a direction orthogonal to a longitudinal axis of the catheter shaft (see annotated Fig. 18M above where the first and second plane are orthogonal to the longitudinal axis). Salahieh further discloses attaching a plurality of second flex circuits secured to a proximal outer surface of the expandable cryoballoon (see Fig. 18I-18M where a plurality of second flex circuits are secured to the proximal part of the balloon), each of the second flex circuits having a distal end located proximally of the maximum circumference of the cryoballoon when the cryoballoon is in the inflated state (see Fig. 18M where a portion of distal end of 89 is located proximally of the maximum circumference of the balloon; note claim does not require proximal most end of flex circuit be located completely proximally of the maximum circumference) and including at least three spaced apart electrodes, the electrodes being positioned substantially equidistant from one another (Fig. 18A-18M), wherein the plurality of second flex circuits are arranged so that certain of the electrodes are disposed around the cryoballoon so as to define a third plane when the cryoballoon is in an inflated state (see a first, second, third, and fourth plane defined in annotated Fig. 18K below), and certain other ones of the electrodes are disposed around the cryoballoon to define a fourth plane when the cryoballoon is in the inflated state, (see a first, second, third, and fourth plane defined in annotated Fig. 18K below), the third and fourth planes lying in a direction orthogonal to the longitudinal axis of the catheter shaft (see annotated Fig. 18K above where the 
    PNG
    media_image5.png
    585
    668
    media_image5.png
    Greyscale
third and fourth plane are orthogonal to the longitudinal axis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon of Kunis to incorporate attaching a plurality of first flex circuits and second electrode array and second flex circuits as claimed and disclosed in Salahieh. This configuration provides the benefit of providing electronics that are foldable to a very low profile for minimally-invasive delivery in contrast to a relatively stiff and bulky electrode assembly and that upon reaching the target tissue, can unfold to reveal a very large surface area that can be readily conformable with the target tissues ([0098]).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al (US PGPUB: 2007/0083194) in view of Salahieh et al (US PGPUB: 2017/0042614), further in view of Dupelle (US PGPUB: 2013/0325096). 
Regarding dependent claims 12 and 20, in view of the combination of claim 11 and 18, Kunis does not explicitly disclose the electrodes of each first flex circuit are positioned in a substantially triangular configuration (claim 12) and wherein the electrodes of the first and second flex circuits are arranged in a substantially square or a substantially triangular configuration.
However, Dupelle discloses a flex circuit (Fig. 4: 300) including three electrodes (310) arranged in a substantially triangular configuration (Fig. 4; [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flex circuit electrode array of Kunis to incorporate the electrodes arranged in a substantially triangular configuration of Dupelle because the shape of the electrodes can be selected based on the function the electrode is intended to perform ([0052]), thereby providing the benefit of increased effectiveness and versatility. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al (US PGPUB: 2007/0083194) in view of Salahieh et al (US PGPUB: 2017/0042614), further in view of Gupta et al (US PGPUB: 2015/0057656).  
Regarding dependent claim 16, in view of the combination of claim 11, Kunis/Salahieh does not explicitly disclose further comprising plurality of first conductors attached to or embedded within the guidewire lumen and operatively coupled to the plurality of first flex circuits.

    PNG
    media_image2.png
    344
    430
    media_image2.png
    Greyscale
However, Gupta discloses a balloon (20) comprising a first flex circuits (proximal of circuits 22). The flex circuit (22) is connected to a first plurality of conductors (38; see annotated fig. 3 below) attached to guidewire lumen (30, indirectly attached) and operatively coupled to the first flex circuit (Fig. 3; [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Kunis to incorporate the plurality of first conductors that are at least partially embedded within at least a portion of the catheter shaft and operatively coupled to the proximal electrode array of Gupta. This configuration provides power and ground to the electrodes of the flex circuit ([0031]), thereby preventing a short circuit and increasing the safeness of the device.

  Regarding dependent claim 17, in view of the combination of claim 16, Gupta further discloses further comprising a plurality of second conductors (38; see annotated Fig. 3 above)  that are attached to or embedded within the catheter shaft (14) and operatively coupled to the distal electrode array (Fig. 3; [0031]).


Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. Specifically, Applicant broadly argues the cited art does not disclose separate proximal and distal flex circuits as show in Applicant’s specification (p. 11, Remarks). This is not persuasive. While Examiner acknowledges the differences between Fig. 8A of the instant application and the cited art, the current claim language does not portray the specificity of which Applicant is arguing. The current claim does recite a proximal and distal circuit, but does not employ any language regarding these two components as separate or completely proximal and distal, like Applicant is arguing. At most the claim broadly recites a “proximal electrode array” and a “distal electrode array.” As broadly claimed, the cited prior art teaches such limitations due to the presence of an electrode array (at least a portion) on the proximal and distal portions of a balloon. The Examiner suggest Applicant utilize more specific structural language to define the exact location of the electrode arrays (and their components) to align better with the structure displayed in Fig. 8A of the instant specification. Thus, as displayed above, the current cited art discloses each and every limitation of independent claims 1, 11, and 18. 
Examiner notes Applicant has not provided arguments for any dependent claims. Thus, the rejections of all dependent claims are tenable for at least the same reasons as outlined above with regards to independent claims 1, 11, and 18. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794       

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794